Citation Nr: 1619333	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  06-38 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  

3.  Entitlement to an initial rating in excess of 50 percent for PTSD for the period February 2, 2001, to November 27, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock. Arkansas.  Specifically, it is noted that as to the increased rating claim on appeal, the Veteran appeals an April 2006 rating decision that assigned an initial 30 percent evaluation for an award of service connection for PTSD, effective February 2, 2001.  As to the claims for service connection, the Veteran appealed a May 2014 rating decision which denied his claims for HTN and sleep apnea.  The appeals have been merged.  

In further explanation, as to issues # 1 and # 2 on the title page, it is noted that during the appeal process, in a May 2014 rating decision, the RO denied service connection for HTN and for sleep apnea on a direct basis and/or as secondary to PTSD.  The Veteran submitted a notice of disagreement (NOD) in June 2014 as to these denials.  However, to date, the RO has not issued a statement of the case (SOC) as to those claims, and in its March 2016 brief, the Veteran's representative specifically requested that the Board remand those issues for the issuance of a SOC.  Manlincon, v. West, 12 Vet. App. 238 (1999).  

As to issue #3 as listed on the title page, in pertinent part, in May 2012 the Board determined that an initial rating of 50 percent rating, but not higher, was warranted for the period from February 2, 2001, to November 27, 2006.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision as to that issue was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board appeared to hold the Veteran to a standard of a 100 percent rating (total occupational and social impairment) in discussing whether a 70 percent rating was warranted for the period in question.  In effect, the Board did not provide adequate reasons and bases for its finding that the Veteran was not entitled to a rating in excess of 50 percent for PTSD from February 2, 2001, to November 27, 2006.  

The issues of entitlement to service connection for HTN, to include as secondary to service-connected PTSD, and entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

For the period February 2, 2001, to November 27, 2006, the Veteran's service-connected PTSD was manifested by flashbacks, hypervigilance, disturbed sleep, depression, and panic attacks, which produced occupational and social impairment with reduced reliability due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD for the period from February 2, 2001, to November 27, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2005.  

The rating issue on appeal arises from the Veteran's disagreement with initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA has a duty to assist the Veteran in the development of the claim.  See 38 C.F.R. § 3.400 (2015).  In this regard, private and VA clinical records that pertain to the Veteran's treatment for PTSD for the period in question have been obtained and associated with the claims file.  The medical examinations and treatment notes of record pertaining to the Veteran's PTSD provide sufficient clinical information to allow the Board to adjudicate the issue on appeal with the context of the applicable diagnostic rating criteria.  The evidence of record is therefore deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

DC 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2015).  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. - 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. - 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (2015) (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2015) is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (as in effect during the time period at issue).  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DSM-IV.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  


Background

Note:  The following "background" was provided in the Board's May 2012 decision.  While the Board's decision has been vacated, the historical chain of events and summarization of evidence remains relevant and is repeated for clarity.  

By rating decision dated in April 2006, the Veteran was granted service connection and an initial 30 percent evaluation for PTSD, effective February 2, 2001.  His PTSD diagnosis was linked to his exposure to combat-related stressors during his military service in the Republic of Vietnam while serving as a cook attached to an infantry unit.  

VA mental health clinic records and examination reports relevant to the period at issue show that the Veteran's GAF score remained consistently no lower than 50 and no higher than 55, indicating serious impairment in social and occupational functioning.  (See DSM-IV.)  During this period, the Veteran presented psychiatric complaints of depression, anxiety, irritability and occasional panic attacks in response to job-related stress, social isolation, anhedonia, memory flashbacks, hypervigilance, and poor sleep due to recurring nightmares.  His symptoms were controlled with psychotropic medication and he received regular counseling and mental health therapy for PTSD.  

Mental status examinations conducted during this period indicate that the Veteran had occasional thoughts of his own death, but without suicidal ideation or plan, and that he did not have homicidal ideation, auditory or visual hallucinations, or psychotic symptoms.  He was oriented in all spheres and during the psychiatric interviews he communicated well with the examiner, and appeared neatly dressed and groomed, although with a depressed mood and affect.  

The Veteran was a widower who lived alone and was not close with his adult son, daughter-in-law, and grandchildren.  He did not have friends, nor did he actively socialize with others.  Although he attended church services, he kept to himself and reportedly avoided any single women who indicated an interest in having a relationship with him.  He possessed a college degree in business administration and held a full-time professional position with the United States Small Business Administration (SBA) of the federal government, where he worked in records keeping.  The record indicates that he preferred to work alone and that although he was a capable worker who provided meticulous and detailed reports that were often selected for auditing, he purposely declined all offers of promotion that would involve duties requiring him to regularly interact with co-workers and the public.  The reports indicate that the Veteran had a reputation for being verbally argumentative with his co-workers, although with no incidents involving physical fights, and that he reportedly lost approximately two weeks of work per year due to aggravation of his psychiatric symptoms.  The Veteran did not present any threat to the safety of himself and others.  

Although the psychiatric disability picture presented above has remained seemingly constant throughout the pendency of the present claim, the Board has taken note of a November 2006 statement from his supervisor at SBA, who stated:

[The Veteran] is working as a Business Development Specialist for the Business Development Program.  For the past several years this office has made [special accommodations] for him.  He has had many problems with dealing with the public and attending required public affairs.  Since we have had a reduction in staff we can no longer allow him to stay in the office.  Starting in January 2007 he will have to find another position, accept his job requirements, or accept a lower position.  This office understands his mental conditions, but can no longer cover for him in a lesser working role than is required by his specific goal and elements.  

Concurrent with the above statement from the Veteran's manager at SBA, a VA mental health clinic report dated November 28, 2006 (the date on which the rating was increased to 70 percent), shows, in pertinent part, that the Veteran's therapist presented the following commentary: 

[The Veteran has been prescribed] medications that have helped him to cope a little better and to hang onto his job.  Also he was able to isolate on the job but that could be ending in 2007.  If he will need to be in the public more I suspect that his irritability and anxiety will increase and become apparent.  In short exchanges (like his [compensation and pension examinations]) he is able to keep it together but with more exposure I fear an increase in his PTSD symptoms and trouble keeping his position with the SBA.  

Subsequent psychiatric counseling and treatment records do show, in fact, that the Veteran did not lose his job with SBA and continued to work for this agency in a full-time capacity.  VA psychiatric examination conducted in January 2008 indicates that he reportedly lost three to four weeks of work per year due to aggravation of his psychiatric symptoms, which was an increase from the two weeks previously reported.  He stated that he continued to have difficulty getting along with his co-workers, but that it was less of a problem for him now because they generally avoided him and he was allowed to be left alone to work in isolation.  

The Board has considered the clinical evidence and finds that although the Veteran was consistently able to maintain full time employment in a gainful capacity commensurate with his education level, it is factually ascertainable that for the period from February 2, 2001, to November 27, 2006, the Veteran's PTSD symptoms produced disturbances of his motivation and mood that significantly reduced his workplace reliability (if not necessarily his productivity) due to difficulty in establishing and maintaining effective work and social relationships.  This is reflected by his GAF score of 50, indicating serious occupational and social impairment, and his loss of approximately two weeks of work per year due to aggravation of his psychiatric symptoms.  This is consistent with, and more closely approximates the criteria for a 50 percent evaluation under the applicable rating criteria.  38 C.F.R. § 4.7 (2015).  It does not meet, however, the criteria for a 70 percent or higher evaluation as the evidence at this point does not definitively demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, irritability with episodes of violence, neglect of personal appearance, inability to establish and maintain effective relationships or other symptoms approximating a level of disability warranting a 70 percent rating.  Also, there is no evidence of total occupational and social impairment, as required for assignment of a 100 percent schedular rating.  Therefore, an evaluation in excess of 50 percent for the period from February 2, 2001, to November 27, 2006, is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Final Considerations

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (2015).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2015).  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b) (2015).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.  

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  Section 3.321(b)(1) (2015) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consideration may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


(2) Discussion

In this case, the evidence of record does not show marked interference with the Veteran's employment, or that the mental condition during the time period at issue required frequent periods of hospitalization, rendering impractical the use of the regular schedular standards.  Therefore, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2015) is in order.

Moreover, as to Johnson, supra, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional manifestations of service-connected disabilities that are not contemplated by the evaluations assigned.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  

In addition, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the course of the Veteran's increased rating claim, a November 2015 claim for TDIU was considered and denied by the RO in a March 2016 rating decision; the Veteran has not appealed it.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006).  And, VA may address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Consequently, the Veteran's TDIU claim was separately adjudicated and not perfected for appellate review; and, to date, there is no evidence of record that re-raises the claim for TDIU.  Therefore, the Board does not infer jurisdiction over a TDIU claim.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447.  

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD for the period February 2, 2001, to November 27, 2006, is denied.  


REMAND

As previously noted, the RO denied service connection for HTN and for sleep apnea, on a direct basis and/or as secondary to PTSD, upon rating action in May 2014.  The Veteran submitted a timely NOD with these denials.  

A SOC has not been sent to the Veteran regarding these issues.  In Manlincon, supra, the Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an AOJ and the AOJ failed to issue an SOC, the Board should remand the matter for issuance of an SOC.  After the RO has issued the SOC in this case, the claim(s) should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2015), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issues of entitlement to service connection for HTN, to include as secondary to PTSD, and for sleep apnea, to include as secondary to PTSD, (if he so desires) by filing a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


